Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 30, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155197                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DERNIA MARTINEZ,                                                                                   Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 155197
                                                                    COA: 329931
                                                                    Kent CC: 14-008385-NI
  TMF II WATERCHASE, LLC,
            Defendant-Appellee.

  _________________________________________/

         By order of June 7, 2017, the application for leave to appeal the December 15,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  Martin v Milham Meadows I Ltd Partnership (Docket No. 154360). On order of the
  Court, leave to appeal having been denied in Martin on March 9, 2018, ___ Mich ___
  (2018), the application is again considered and, it appearing to this Court that the case of
  Stacker v Lautrec, Ltd (Docket No. 155120) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 30, 2018
           a0523
                                                                               Clerk